Citation Nr: 1825641	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-32 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a left knee disability. 

2. Entitlement to service connection for bilateral hearing loss disability. 

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression, to include as secondary to a service-connected right knee disability. 

4. Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Paul Jennings, Attorney


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1973 to March 1974, July 1974 to July 1976, August 1976 to September 1984, and March 1985 to March 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that the issues of entitlement to a rating in excess of 10 percent for a right knee disability; and entitlement to service connection for tinnitus, a right arm disability, and migraines are currently in perfected appellate status.  However, the Board defers adjudication of those issues until the Agency of Original Jurisdiction (AOJ) properly certifies them to the Board.

The issues of entitlement to service connection for a left knee disability and an acquired psychiatric disorder; and of entitlement to a TDIU are REMANDED to the AOJ.


FINDING OF FACT

The Veteran was not diagnosed with bilateral hearing loss disability for VA purposes at any time during the claim period. 




CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed entitlement to service connection for bilateral hearing loss disability.  

Service treatment records (STR) show the Veteran was seen for acute functional hearing loss in March 1986.  However, treatment records from that time show that the "functional hearing loss" was resolved, and no cause was noted.  There is no indication from the STRs that the Veteran had bilateral hearing loss disability for VA purposes at any time during his active service.  

A review of the post-service evidence of record does not show that the Veteran has been diagnosed with bilateral hearing loss disability for VA purposes.  

In December 2013, the Veteran was afforded a VA audiology evaluation.  At that time, the examiner was unable to provide results from audiometric and speech recognition testing as the Veteran's audiometric findings were not valid for rating purposes due to the Veteran's minimal and inconsistent responses.  The December 2013 VA examiner found the Veteran to have normal hearing, bilaterally.  

While the Veteran is competent to report observable symptoms of decreased hearing acuity, he is not competent to provide a diagnosis of bilateral hearing loss disability for VA purposes or an opinion linking diagnosed bilateral hearing loss disability to active service, as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a diagnosis or an etiology opinion in this case. 

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, there is no evidence of record showing that the Veteran has bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2017).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for bilateral hearing loss disability is not warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims are decided.  

With regard to the Veteran's claim for entitlement to service connection for a left knee disability, a review of the record shows in March 2017, he was afforded a VA examination of his service-connected right knee disability.  However, at that examination, he was shown to have abnormal range of motion in his left knee.  The Board further notes that the Veteran indicated he injured both knees during his active service sometime in 1967, and that he had a knee disability in childhood as noted on his entrance examination.  In light of the Veteran's current abnormal left knee range of motion and his in-service complaints, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present left knee disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, a review of the record shows that the Veteran has been diagnosed with an adjustment disorder with mixed emotion, minor depression, generalized anxiety disorder, psychosis, and PTSD. The Board further notes that the Veteran indicated he experienced trauma during service, and has experienced symptomatology related to a psychiatric disorder since that time.  Moreover, the Veteran's representative now contends the Veteran's acquired psychiatric disorder may be secondary to the Veteran's service connected right knee disability.  In light of the Veteran's current psychiatric diagnoses, his in-service complaints, and the new contention of secondary service connection, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present acquired psychiatric disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the TDIU issue, the Board notes that the issue of entitlement to a TDIU is inextricably intertwined with the claims remanded herein.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Hence, a determination on the claim for TDIU should be deferred pending final dispositions of the claims currently on appeal.

Additionally, current treatment records should be identified and obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present left knee disability.  The claims file must be made available to, and reviewed by the examiner. Any indicated studies must be obtained.  

Based on a review of the record and an evaluation of the Veteran, the examiner should first identify all left knee disabilities present during the pendency of the claim and proximate thereto.  

Once all left knee disabilities have been identified, the examiner should provide the following findings:

Does the Veteran have a left knee disability that clearly and unmistakably existed prior to his active service and if so, was that disability clearly and unmistakably NOT aggravated by service?   

In forming the opinion, the examiner must note that the Veteran's lay statements alone are not a sufficient basis with which to support a finding that a disability clearly and unmistakably existed prior to service.  

With regard to any currently present left knee disability determined to NOT clearly and unmistakably exist prior to the Veteran's active service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that such disability is etiologically related to the Veteran's active service.  

The rationale for all opinions expressed must be provided.

3. Then, schedule the Veteran for a VA examination with an examiner with sufficient expertise to determine the nature and etiology of any currently present psychiatric disorder.  The examiner should review the claims file and indicate that review in the report.  Any indicated studies should be performed.  

Based upon the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified psychiatric disorder is etiologically related to the Veteran's active service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified psychiatric disorder was caused or chronically worsened by a service-connected disability.  

The rationale for all opinions expressed must be provided.

4.  Confirm that the VA examination reports and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

5.  Then, readjudicate the remaining claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


